                                   Case 19-11993      Doc 19   Filed 06/12/19   Page 1 of 4



                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE DISTRICT OF MARYLAND
                                                        Located in Baltimore
                         IN RE

                         KAREN SUE CRUTCHFIELD                          Case No. 19-11993-RAG
                                                                        Chapter 13
                              Debtor
                         SELECT PORTFOLIO SERVICING,
                         INC. AS SERVICER FOR U.S. BANK,
                         N.A., SUCCESSOR TRUSTEE TO
                         LASALLE BANK NATIONAL
                         ASSOCIATION, ON BEHALF OF THE                  Motion No.
                         HOLDERS OF BEAR STEARNS
                         ASSET BACKED SECURITIES I
                         TRUST 2006-HE2, ASSET-BACKED
                         CERTIFICATES SERIES 2006-HE2
                         3217 S. Decker Lake Drive
                         Salt Lake City, UT 84119

                              Movant
                         v.

                         KAREN SUE CRUTCHFIELD
                         626 Charraway Road
                         Baltimore, MD 21229

                              Respondents

                                            MOTION FOR RELIEF FROM AUTOMATIC STAY
                                COMES NOW, Select Portfolio Servicing, Inc. as servicer for U.S. Bank,
                         N.A., successor trustee to LaSalle Bank National Association, on behalf of the
                         holders of Bear Stearns Asset Backed Securities I Trust 2006-HE2, Asset-Backed
                         Certificates Series 2006-HE2, its successors and/or assigns, movant, by its
                         attorneys, Mark D. Meyer, Esq., and Rosenberg & Associates, LLC, and
                         respectfully represents as follows:
     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway           1. Jurisdiction is based on 11 U.S.C. Section 362(d)-(f).
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 73798
                               2. On or about February 15, 2019, Karen Sue Crutchfield ("Debtor") filed a
                         Voluntary Petition in the Court under Chapter 13 of the Bankruptcy Code.

                                 3. Nancy Spencer Grigsby is the Chapter 13 trustee of the Debtor's estate.

                                4. At the time of the initiation of these proceedings, the Debtor owned a
                         parcel of fee simple real estate improved by a residence with a legal description of
                         "All that lot of ground situate in Baltimore City, Maryland, and described as follows,
                                  Case 19-11993      Doc 19    Filed 06/12/19   Page 2 of 4



                         that is to say:
                         Beginning for the same on the Northwestern side of Charraway Road, 50 feet wide,
                         at a distance of 375.66 feet Southwesterly measured along the Northwestern side
                         of Charraway Road from the Southwestern side of Williston Street, 50 feet wide,
                         which place of beginning is at a point in line with the center line of a partition wall
                         there erected, and running thence Southwesterly binding on the Northwestern side
                         of Charraway Road for the distance of 18 feet to a point in line with the center line
                         of another partition wall there erected, thence running Northwesterly to, through
                         and along the center line of said last mentioned partition wall to the end thereof and
                         continuing the same course in all 100 feet to the Southeastern side of an alley 16
                         feet wide there situate, thence running Northeasterly binding on the Southeastern
                         side of said alley with the use thereof in common with others 18 feet to meet a line
                         drawn Northwesterly from the place of beginning, to, through and along the center
                         line of the partition wall first above mentioned in this description, thence running
                         Southeasterly reversing said line so drawn and binding thereon 100 feet to the
                         place of beginning." also known as 626 Charraway Road, Baltimore, MD 21229
                         (hereinafter "the subject property").
                               5. The subject property is encumbered by a Deed of Trust securing the note,
                         which is currently held by the movant. The documents evidencing the movant's
                         security interest are attached hereto.


                               6. The total amount due under the Deed of Trust securing the Movant as of
                         June 6, 2019, including attorney's fees and court costs, is approximately
                         $121,597.53.

                               7. The Debtor is in default under the Deed of Trust, and the Movant has
                         accelerated the entire balance of the Note and Mortgage and interest continues to
                         accrue.

                               8. The Debtor has not made post-petition payments for the months of April
                         1, 2019 through June 1, 2019, and equity in the Debtor's residence is dissipating.

                               9. The Movant lacks adequate protection of its interest in the subject
                         property.
                                 10. The Movant has been and continues to be irreparably injured by the stay
     ROSENBERG &
                         of Section 362 of the Bankruptcy Code, which prevents the Movant from enforcing
   ASSOCIATES, LLC       its rights under the Note and Deed of Trust.
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000            11. Cause exists for lifting the automatic stay imposed by Section 362 of the
 FILE NUMBER: 73798
                         Bankruptcy Code to enable the Movant to enforce its rights under its Note and
                         Deed of Trust.

                               12. The subject property is not necessary for an effective reorganization.
                                  Case 19-11993     Doc 19    Filed 06/12/19   Page 3 of 4




                                WHEREFORE, the Movant, Select Portfolio Servicing, Inc. as servicer for
                         U.S. Bank, N.A., successor trustee to LaSalle Bank National Association, on behalf
                         of the holders of Bear Stearns Asset Backed Securities I Trust 2006-HE2, Asset-
                         Backed Certificates Series 2006-HE2 its successors and/or assigns, respectfully
                         requests that this Honorable Court:

                                 1. Enter an order terminating the automatic stay imposed by Section 362 of
                         the Bankruptcy Code to enable it to proceed with a foreclosure sale, accept a deed
                         in lieu or agree to a short sale of the real property and improvements located at 626
                         Charraway Road, Baltimore, MD 21229; and

                               2. Grant such other and further relief as may be just and necessary.

                                                              ___________________________________
                                                              /s/ Mark D. Meyer, Esq.
                                                              Mark D. Meyer, Esq.
                                                              Federal Bar 15070

                                                              Rosenberg & Associates, LLC
                                                              4340 East West Highway, Suite 600
                                                              Bethesda, MD 20814




     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 73798
                                  Case 19-11993      Doc 19    Filed 06/12/19   Page 4 of 4



                                                     CERTIFICATE OF SERVICE
                                I hereby certify that on the 12th day of June, 2019, I reviewed the Court’s
                         CM/ECF system and it reports that an electronic copy of the foregoing Motion for
                         Relief from the Automatic Stay will be served electronically by the Court’s CM/ECF
                         system on the following:

                         Nancy Spencer Grigsby, Trustee

                         Kim D. Parker, Esquire

                                I hereby further certify that on the 12th day of June, 2019, a copy of the
                         foregoing Motion for Relief from the Automatic Stay was also mailed first class
                         mail, postage prepaid to:

                         Karen Sue Crutchfield
                         626 Charraway Road
                         Baltimore, MD 21229

                                                               /s/ Mark D. Meyer, Esq.
                                                               ___________________________________
                                                               Mark D. Meyer, Esq.




     ROSENBERG &
   ASSOCIATES, LLC
4340 East West Highway
       SUITE 600
 BETHESDA, MD 20814
    (301) 907-8000
 FILE NUMBER: 73798
